MORROW, Presiding Judge.
Appellant was convicted of *82a misdemeanor and his punishment assessed at a fine of one dollar.
The trial took place in the County Court of Wichita County. The prosecution originated in the County Court at Law of said county. There being in the record no “complaint” upon which the information was based, the court was without jurisdiction to try the case; neither can this case be considered on appeal. Article 415, C. C. P., 1925. See Vernon’s Ann. Tex. C. C. P., 1925, vol. 1, p. 313, for citation of authorities. See, also, Day v. State, 105 Texas Crim. Rep., 117; Jarrell v. State, 49 S. W. (2d) 752; Smith v. State, 112 Texas Crim. Rep., 136.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and ordered dismissed.